Citation Nr: 1706637	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  16-59 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date for the grant of a 100 percent rating for asbestosis, prior to June18, 2015.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Veteran revoked the power of attorney of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for asbestosis on June 18, 2015, and in a September 2015 rating decision, the RO granted a 100 rating for asbestosis, effective June 18, 2015. 

2.  Since December 19, 2014, the Veteran's asbestosis results in FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria for the assignment of 100 percent rating for asbestosis, effective December 19, 2014, but no earlier, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.97, Diagnostic Code 6833 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

For increases in disability, the effective date will generally be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  Otherwise, the effective date may be assigned beginning from the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010).

II.  Analysis

The Veteran contends that an effective date, prior to June 18, 2015, is warranted for the assignment of a 100 percent disability evaluation for asbestosis.  In his November 2016 substantive appeal, he stated that the effective date for the 100 percent rating should be the date he filed the application to the reopen the claim of entitlement tot service connection for asbestosis in 2010, and had previously asserted that the effective date for the 100 percent rating should date back to his original claim for service connection in 2008. 

Initially, the Board finds that the Veteran is legally barred from an effective date to those earlier time periods.  This is so, because in a December 18, 2014, Board decision, a rating in excess of 10 percent for asbestosis was denied.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in March 2016 affirming the Board's December 2014 decision denying an initial rating in excess of 10 percent for asbestosis.  There is no record of an appeal to the Federal Circuit.  As such, the Board's December 18, 2014, decision is final and not further reviewable as it was affirmed by the Court.  See 38 C.F.R. § 20.1100; see also 38 C.F.R. § 20.1400 (all final Board decisions are subject to a motion for revision based on clear and unmistakable error except decisions on issues which have been appealed and decided by a court of competent jurisdiction).

In a September 2015 rating decision, the RO granted a 100 percent rating for asbestosis, effective June 18, 2015, the date of the Veteran's claim.  As such, the appropriate date of the increased rating is June 18, 2015.  

With the date of claim determined, the Board must now look to the evidence to determine whether it is factually ascertainable that the Veteran's disability level increased during the one year look-back period prior to his claim filed on June 18, 2015.  The Board notes that the 100 percent rating assigned for asbestosis under Diagnostic Code 6833 contemplates Forced Vital Capacity (FVC) less than 50-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97.

On VA examination in August 2015, exertional shortness of breath and coughing were noted in 2015, and FVC of 46 percent predicted was reported.  The Board notes that although the FVC results upon which the 100 percent rating was assigned were those reported in the October 2014 VA examination report, at that time, the rating assigned was based upon the DLCO (SB) test, which the VA examiner determined most accurately reflected the Veteran's disability due to asbestosis.  

At the time of the August 2015 VA examination, it was noted that the Veteran was unable to perform the DLCO (SB) test due to exertional shortness of breath.  Moreover, and although unchanged shortness of breath and exercise limitation in 2015 were reported, along with notation of stable chronic-appearing changes throughout the lungs on computed tomography (CT) scan of thorax in April 2015, both service-connected asbestosis and nonservice-connected chronic obstructive pulmonary disease (COPD) were diagnosed.  

Although the September 2015 VA opinion notes that 3.3 percent of the exertional shortness of breath was likely caused by asbestosis and 4.7 percent was likely caused by COPD, the August 2015 VA examination report notes that both asbestosis and COPD were predominantly responsible for limitation of pulmonary function.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.).  

In view the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the 100 percent rating for asbestosis is warranted from December 19, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the December 18, 2014, Board decision is final, this represents a full grant of the benefit sought.  



	(CONTINUED ON NEXT PAGE)




ORDER

A 100 percent rating for asbestosis, effective December 19, 2014, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


